DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Nov. 22, 2021 has been entered.
Applicant’s arguments/amendments filed Nov. 22, 2021 have been fully considered.

Allowable Subject Matter
2.	Claims 1-8 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-8 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the coupling section surrounding the resonating section in a plan view extending from the supporting section in a second direction orthogonal to the first direction;……wherein at least one of the first portions of the first pad electrode and the second pad electrode is disposed so as to have a gap with a part of an outer edge of the first principal plane in the plan view, and the part of the outer edge is a coupling portion of the first principal plane and the first side surface, and wherein the first and second pad electrodes are arranged along a same axis of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849